In re New York Life Ins. Co.; — Defendant (s); applying for supervisory and/or remedial writ; to the Court of Appeal, First Circuit, No. CA97 0837; Parish of Pointe Coupee, 18th Judicial District Court, Div. “D”, No. 30,428.
Granted. Judgment of the court of appeal vacated and set aside. Suspensive appeal reinstated. See State ex rel Guste v. General Motors Co., 354 So.2d 770 (La.App. 4th Cir.), aff'd, remanded, 370 So.2d 477 (La. 1978). Case remanded to the court of appeal for further proceedings on an expedited basis.
LEMMON and JOHNSON, JJ., would deny the writ.
KIMBALL, J., recused.
VICTORY, J., not on panel; recused.